Case: 16-50838      Document: 00514042443         Page: 1    Date Filed: 06/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 16-50838                                    FILED
                                  Summary Calendar                              June 21, 2017
                                                                               Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                                    Clerk


                                                 Plaintiff-Appellee

v.

ANTONIO YAHUACA, also known as Junior Yahuaca, also known as Antonio
Yahuaca, Jr., also known as Tony Antonio Yahuaca, also known as Tony
Yahuaca,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:14-CR-916-8


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Antonio Yahuaca appeals the 240-month below-
guidelines sentence imposed following his guilty plea conviction of conspiracy
to possess with intent to distribute 100 kilograms or more of marijuana.
Because Yahuaca committed the offense after two prior felony convictions for
controlled substance offenses, his guidelines range was calculated pursuant to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50838     Document: 00514042443    Page: 2   Date Filed: 06/21/2017


                                 No. 16-50838

the U.S.S.G. § 4B1.1 career-offender guideline.      He now argues that his
sentence violates the Eighth Amendment’s prohibition against cruel and
unusual punishment because his sentence is grossly disproportionate to his
offense. He also contends that his presentence investigation report (PSR)
should not have included two § 2D1.1 offense-level enhancements. We review
these unpreserved issues for plain error. See United States v. Ebron, 683 F.3d
105, 155 (5th Cir. 2012); United States v. Mondragon-Santiago, 564 F.3d 357,
361 (5th Cir. 2009).
      Yahuaca has failed to establish any error, let alone plain error. His
below-guidelines 240-month sentence was not grossly disproportionate to the
severity of his controlled substance offense. See United States v. Mills, 843
F.3d 210, 217 (5th Cir. 2016), cert. denied, 2017 WL 949110 (U.S. Apr. 17, 2017)
(No. 16-8524); see also Rummel v. Estelle, 445 U.S. 263, 265-67 (1980). The
§ 2D1.1 offense-level enhancements reflected in his PSR were not included in
the enhanced career-offender guidelines range considered by the district court
at sentencing, so his challenge to those enhancements is likewise meritless.
      AFFIRMED.




                                       2